UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
Patrick Donohue, et al.,

                          Plaintiff,                        18 Civ 9712 (DAB)
                                                                 ORDER

                   -v.-


Michael Kennedy Lloyd, et al.,


                    Defendants.
-------------------------------------X

DEBORAH A. BATTS, United States District Judge.

     On March 8, 2019, Plaintiffs’ counsel asked for an extension

of time to Oppose Defendants’ New York State, the Board of Regents

of the State of New York, and the New York State Department of

Education    (“the    State    Defendants”)        Motion    to   Dismiss.   That

Opposition was originally due on January 25, 2019.

     The Court also notes that Defendant Michael K. Lloyd moved to

dismiss the Complaint on January 11, 2019. Plaintiffs’ Opposition

to this Motion was also due on January 25, 2019.

     To date, Plaintiffs’ counsel has not filed either Opposition.

Plaintiffs’ counsel did not follow the Federal Rules of Civil

Procedure,   the     Local    Rules,   nor   did    he   follow    this   Court’s

Individual Rules.




                                       1
       Accordingly, Plaintiffs’ counsel’s request for an extension

of time to file Opposition papers for State Defendants is DENIED.

Plaintiffs’ counsel has waived his opportunity to respond to BOTH

State Defendants and Defendant Lloyd. See Pioneer Inv. Servs. Co.

v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 392 (1993) (finding

that “inadvertence, ignorance of the rules, or mistakes construing

the rules do not usually constitute ‘excusable’ neglect” in failing

to meet a deadline); Canfield v. Van Atta Buick/GMC Truck, Inc.,

127 F.3d 248, 251 (2d Cir. 1997) (finding excusable neglect to

miss   a   deadline   only   when   Rule   at   issue   is   ambiguous).   All

Defendants’ Motions to Dismiss in the above-captioned case are now

fully submitted.

       The Clerk of Court is directed to close docket nos. 46 & 47.


SO ORDERED.

DATED:      New York, New York
            March 11, 2019




                                      2
